     Case 2:17-cr-00303-WJM Document 37 Filed 12/16/20 Page 1 of 2 PageID: 178


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES,
                                                            No. 2:17-cr-303 (WJM)
        V.
                                                                   OPINION
 JAMAAR MCGEACHY.


WILLIAM J. MARTINI, U.S.D.J.:

      Pending before the Court is a motion filed pro se by Defendant Jarnaar McGeachy
(“Defendant”) for compassionate release and a reduction in sentence pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i) in light of the Covid-19 pandemic. ECF No. 35. The Court did not Order the
Goverrnnent to respond. For the reasons stated below, Defendant’s motion is DENIED.

       I.     BACKGROUND

        Defendant is a forty-three-year-old male currently incarcerated at fCI McKean. Def Br.
at 2, ECF No. 35. On September 6, 2017, Defendant pleaded guilty to one count of conspiracy
to distribute heroin in violation of 21 U.S.C. § 846. ECF Nos. 26-28. On June 26, 2018, this
Court sentenced Defendant to 144 months of imprisonment followed by five years of supervised
released. ECF Nos. 32-33. His projected release date, as calculated by the Bureau of Prisons
(“BOP”), is January 24, 2027. Ex. D, Def. Br., ECF No. 35.

       Defendant asks this Court grant him compassionate release and a reduction in his sentence
based on three “extraordinary and compelling reasons” given the ongoing public health crisis:
(1) he suffers from asthma; (2) he has a strong record of rehabilitation demonstrating he is not a
danger to the public if released; and (3) his “health and safety are at high risk” in the prison
environment. Def. Br. at 2, ECF No. 35. Because Defendant has exhausted the administrative
remedies available to him within the BOP concerning his request for relief, Defendant’s motion
is properly before this Court. See 18 U.S.C. § 35$2(c)(i)(A); Ex. F, Def Br., ECF No. 35.

      II.     DISCUSSION

       Under 18 U.S.C. § 3582(c)(1)(A), a court may exercise its discretion and grant a
defendant’s motion to reduce his term of imprisonment if it finds that “extraordinary and
compelling reasons warrant such a reduction” and “such a reduction is consistent with applicable
policy statements issued by the [United States] Sentencing Commission.” Within the context of
the present pandemic, “[t]he ‘extraordinary and compelling reasons’ inquiry logically has two
components: (a) identification of a medical condition that renders the defendant particularly
vulnerable to serious consequences if infected with COVID-l9; and (b) the likelihood of
COVID-19 infection, with particular reference to conditions in the institution in which the
     Case 2:17-cr-00303-WJM Document 37 Filed 12/16/20 Page 2 of 2 PageID: 179


defendant is incarcerated." United States v. Moore, No. 19-101 (KM), 2020 WL 4282747, at *3
(D.N.J. July 27, 2020); United States v. Henderson, No. 15-0329 (ES), 2020 WL 5055081, at *3
(D.N.J. Aug. 26, 2020) (quoting Moore).

       Defendant argues that he suffers from asthma, a condition that "places him in a high risk
category" and leaves him "susceptible to death" if he contracts the virus in prison. Def. Br. at 2,
ECF No. 35. The Centers for Disease Control and Prevention ("CDC") has identified moderate
to severe asthma as a possible risk factor for severe illness from Covid-19. 1 Defendant's medical
records, however, do not reflect that he is currently managing or being treated for moderate or
severe asthma. See Ex·. A at 31, 39, 45, ECF No. 35. To the contrary, Defendant's medical
records reflect only that Defendant's asthma is in remission. Id. The Court does not take
Defendant's health concerns lightly, but a general asthma diagnosis "has not been found to be
an underlying medical condition that triggers eligibility for compassionate release." United
States v. Shakir Amos, No. 16-0292 (ES), 2020 WL 7022635, at *2 (D.N.J. Nov. 30, 2020)
(collecting cases).

       Defendant's additional arguments in support of his motion-that he has worked
admirably to rehabilitate himself and that BOP cannot effectively contain the virus in its facilities
where inmates inherently live in close quarters with one another-do not independently justify
compassionate release. 2 See Def. Br. at 3, ECF No. 35. This is not to say that the rising numbers
of Covid-19 cases at prisons and throughout the country in general are not alanning. It is only
to say that Defendant's particular circumstances, where he has approximately six years of his
sentence left to serve and where he has not identified a compelling underlying medical condition,
do not warrant his immediate release or a reduction of his sentence. Accordingly, the Court will
deny Defendant's motion.

       III.   CONCLUSION

       For the reasons stated above, Defendant's motion for compassionate release and a
reduction in sentence pursuant to 18 U.S.C. § 3582(c)(l )(A)(i), ECF No. 35, is DENIED.

        An appropriate Order follows.




Date: December 16, 2020


1
   The CDC's guidance concerning adults with certain medical conditions is available at https://
www.cdc.govIcoronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
(last visited Dec. 15, 2020).
2
  As of the date of this writing, FCI McKean reports 44 confirmed active Covid-19 cases among inmates.
See https://www.bop.gov/coronavirus/ (last visited Dec. 15, 2020).
                                                    2
